Title: Memorandum from John Steele, [ca. 3 April–5 August 1802]
From: Steele, John
To: Madison, James


[ca. 3 April–5 August 1802]
Memorandum for Mr. Madison, which he is requested to consider private.

1st.At the time Dr. Stephens was appointed, the station of Consul General without any regard to the diplomatique functions attached to it, or the expectation of salary from the Govt. was considered a great object in a lucrative point of view. Some of the most distinguished mercantile characters in Philadelphia solicitted it.
2d.The Island was in distress for provisions, particularly bread. It was publickly asserted and understood at the time, though not within my own knowledge, that he obtained permission to carry with him a quty. of Flour the advantage of which if true may be easily estimated, and from wh. it may be inferred that he did not then consider himself in the capacity of a public Minister. This permission was much complained of by other Merchants who were precluded by the act to prevent commercial intercourse from similar advantages.
3d.A proposition was made in the House of Representatives I think in the session of congress next after his appointment to allow him a salary which was not agreed to. The reasons must be in the recollection of Mr. Gallatin who was then a Member. Genl. Smith spoke agt. the proposition. It wd. be useful perhaps to confer on this point with one, or both of these gentlemen.
4th.It would be well to examine the letters from Mr. Mayer3 before you decide upon any of his claims. It is probable they will show that he acted as a Merchant, and was not inattentive to advantages which were so much envied by others.
5th.It seems extraordinary that if the vessels charged at $2000 each were employed solely for the purpose of bringing despatches to Government that he shd. not have drawn at the time for payment. Perhaps it will appear on examination that these vessels, or some of them came to the United States for the purpose of obtaining supplies of military stores for the Chief of the Island, and that the expense was, or shd. have been paid by him.

These things occurred to me yesterday while in conversation on the subject: but it was not thought necessary to express them at that time. They are now submitted to Mr. Madison with the respects of his most obedient servant
Jno. Steele
